DETAILED CORRESPONDENCE
This office action is in response to the application filed 6/24/2022, with claim 1-20 pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 14 of U.S. Patent No. 11,370,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “method” and “system” of the instant application are obvious variation on the patented method and system claims, see the analysis in the table below. In addition, it would have been obvious to replace “by reducing pressure in an actuator” the of Patent 11,370,465 with “controlling an actuator” as claimed the instant application because both term are directed to controlling the actuator. In other words, “controlling an actuator” is broader way of claiming “by reducing pressure in an actuator”. Likewise, independent claims 7 and 12 of the instant application are claimed broader than claims 9 and 14 of the U.S. Patent No. 11,370,465. 
Furthermore, dependent claims 2-6, 8-11 and 13-20 of the instant application are rejected through dependency. 

Instant App. —17/808947
U.S. Patent — 11,370,465
1. A method for a vehicle comprising: responding to a request to de-lift a lift mechanism by controlling an actuator coupled to the lift mechanism, wherein the lift mechanism is configured to transfer a load from a first axle to a second axle of the vehicle during the de-lift; during the de-lift, controlling the actuator to maintain tension in a weight transfer device of the lift mechanism; and varying tension in the weight transfer device when a crank coupled to both the weight transfer device and the actuator is rotated by controlling the actuator, wherein controlling the actuator to maintain tension in the weight transfer device includes controlling the actuator to pull the weight transfer device taut without weight shift onto the second axle.
1. A method for a vehicle comprising: responding to a request to de-lift a lift mechanism by reducing pressure in an actuator coupled to the lift mechanism, wherein the lift mechanism is configured to transfer a load from a first axle to a second axle of the vehicle during the de-lift; during the de-lift, maintaining the pressure in the actuator at or above a threshold pressure to maintain tension in a weight transfer device of the lift mechanism; and varying tension in the weight transfer device when a crank coupled to both the weight transfer device and the actuator is rotated by adjusting the pressure in the actuator, wherein adjusting the pressure in the actuator includes adjusting the pressure to a level that pulls the weight transfer device taut without weight shift onto the second axle.
7. A method for a vehicle comprising: adjusting a lift mechanism configured to transfer a load between a first axle and a second axle via a linkage arrangement coupled to the lift mechanism to reduce slack in a weight transfer device of the linkage arrangement, wherein the slack in the weight transfer device is reduced without causing weight shift onto the second axle; and detecting a leak in an actuator of the lift mechanism, the actuator coupled to the linkage arrangement and configured to adjust a position of the linkage arrangement and tension on the weight transfer device.
9. A method for a vehicle comprising: adjusting a lift mechanism configured to transfer a load between a first axle and a second axle via a linkage arrangement coupled to the lift mechanism to reduce slack in a weight transfer device of the linkage arrangement, wherein the slack in the weight transfer device is reduced without causing weight shift onto the second axle; and detecting an air leak in an actuator of the lift mechanism, the actuator coupled to the linkage arrangement and configured to adjust a position of the linkage arrangement and tension on the weight transfer device.
12. A vehicle, comprising: a lift mechanism having a weight transfer device configured to transfer a load from a first axle to a second axle of the vehicle during a de-lift event; and an actuation system configured to maintain tension in the weight transfer device without causing weight shift onto the second axle.
14. A vehicle, comprising: a lift mechanism having a weight transfer device to transfer a load from a first axle to a second axle of the vehicle during a de-lift event; and an actuation system configured to maintain tension in the weight transfer device by maintaining a threshold level of pressure in the actuation system, wherein the tension is maintained in the weight transfer device without causing weight shift onto the second axle.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661